IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


TRO AVENUE OF THE ARTS, LP,             : No. 469 EAL 2014
                                        :
                   Respondent           :
                                        : Petition for Allowance of Appeal from the
                                        : Order of the Superior Court
             v.                         :
                                        :
                                        :
THE ART INSTITUTE OF                    :
PHILADELPHIA, LLC,                      :
                                        :
                   Petitioner           :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of February, 2015, the Petition for Allowance of Appeal

is DENIED.